Citation Nr: 1202702	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-22 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction of the rating for the Veteran's left eye corneal laceration, from 30 percent disabling to 10 percent disabling, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active military service from February 1995 to September 1995, from May 1997 to February 1998, and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his May 2009 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  However, in September 2011, his representative withdrew that request on the Veteran's behalf, and asked that the appeal be forwarded to the Board.  


FINDINGS OF FACT

1.  A June 2008 rating decision proposed to reduce the disability rating for the Veteran's left eye corneal laceration from 30 percent to 10 percent disabling. 

2.  An October 2008 rating decision implemented the proposed reduction, effective January 1, 2009. 

3.  The reduction of the left eye corneal laceration rating from 30 percent to 10 percent disabling was made in compliance with applicable due process laws and regulations, but was not supported by the evidence contained in the record at the time of the reduction.


CONCLUSION OF LAW

The criteria for reduction of rating for left eye corneal laceration were not met at the time of the October 2008 rating decision reducing that rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.84a, Diagnostic Code 6079 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The Veteran asserts that the reduction of the rating of his left eye corneal laceration was not proper because there has been no improvement in his left eye vision.  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify a veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level. 38 C.F.R. § 3.105(e) (2011).  By a May 2008 rating decision, and a May 2008 notice letter to the veteran, the RO satisfied these procedural requirements.  The Veteran requested a hearing with respect to the proposed reduction in June 2008, but then withdrew that request in August 2008. 

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in an October 2008 rating decision, accompanied by an October 2008 notice letter; the effective date of the reduction was January 1, 2009.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.  The question is thus whether the reductions were proper based on the evidence of record.

The criteria relevant to the stabilization of disability evaluations set forth in 38 C.F.R. § 3.344 must be considered in evaluating the reduction of a disability rating.  Service connection for left eye corneal laceration was established by a January 1999 rating decision, and an initial 30 percent rating assigned under 38 C.F.R. § 4.75, 4.84a, Diagnostic Code 6079, effective from February 5, 1998.  A May 2000 rating decision proposed that the rating be reduced to 0 percent, which was effectuated in a May 2005 rating decision, and ultimately recalculated to 10 percent disabling in an August 2006 rating decision.  However, a March 2008 Board decision restored the 30 percent rating, which as noted above was finally reduced to 10 percent disabling effective January 1, 2009.  Thus, ultimately, the 30 percent rating remained in effect until January 1, 2009, a period in excess of five years.  As such, subsections (a) and (b) of 38 C.F.R. § 3.344 are for application.  See 38 C.F.R. § 3.344(c) (2011). 

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  The Court has held that the circumstances on which rating reductions can occur are specifically limited, and carefully circumscribed by regulations promulgated by VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). 

In Brown v. Brown, 5 Vet. App. 413, 419 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the disability, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that improvement in the disability has occurred, but also that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In Brown, the Court also held that where a rating had been in effect for over five years, based upon a review of the entire record of examinations, and not merely the most recent examination, a specific finding of material improvement in the condition must be made to sustain a reduction action.  Brown, 5 Vet. App. at 419-20. 

Under Diagnostic Codes 6061 to 6079, a noncompensable rating is assigned if corrected visual acuity is 20/40 or better in both eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  A 10 percent rating is assigned for vision of either 20/40 or 20/50 in one eye and 20/50 in the other, or vision of 20/40 in one eye and 20/70 or 20/100 in the other.  38 C.F.R. § 4.84a, Diagnostic Code 6078.  A 20 percent rating is assigned for vision of 20/70 in one eye and 20/50 in the other, or vision of 20/100 in one eye and 20/50 in the other, or for vision of 20/200 in one eye and 20/40 in the other, or vision of 15/200 in one eye and 20/40 in the other.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078.  A 30 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40, or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078.

The initial 30 percent rating assigned by the January 1999 rating decision was predicated on service treatment records dated in December 1997 showing left eye visual acuity of 20/200 after his motor vehicle accident in which the left eye was injured, as well as the September 1998 VA eye examination report which showed Veteran's left eye visual acuity was 20/400 for distance vision.  Accordingly, the RO's main basis for proposed rating reduction of the Veteran's eye residuals, in its May 2008 rating decision, was that VA outpatient treatment records reflected left eye visual acuity of 20/50.  On this basis, reduction of the rating to 10 percent disabling was implemented in an October 2008 rating decision, effective January 1, 2009.

After thorough review of the evidence, the Board finds that the evidence does not support the reduction effectuated by the October 2008 rating decision.  The May 2008 rating decision proposing the reduction was predicated on the Veteran's left eye vision being 20/40 with use of a contact lens.  However, even if there were an improvement in visual acuity with use of the contact lense, the Veteran is able to use it less than half the time, and it is not apparent from the evidence that the visual acuity improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  

The Veteran's visual acuity was noted as 20/400 at a February 2008 VA outpatient visit, and a trial of soft contact lenses in April 2008 resulted in the Veteran being able to wear them for only 3 days per week, and having to blink constantly to keep the contact lens in place.  Other contact lens brands were tried in the months following, with unfavorable results; at an August 2008 visit, the Veteran reported that even though the contact lens helped correct his vision, he experienced headache and asthenopia (eye strain) to the extent that he was limited to 3 or 4 hours of use at one time.  That month, the Veteran's private optometrist indicated his left eye distance uncorrected visual acuity was 20/400, and corrected distance vision was 20/200+1.  At a October 2008 VA outpatient visit, the Veteran was screened for photoreactive keratectomy (PRK) surgery, at which time his vision was evaluated as 20/>400; the consulting optometrist concluded that due to the Veteran's irregular cornea, surgical procedure to improve visual acuity was not the best option.  A December 2008 VA outpatient treatment record confirmed that the Veteran's left eye visual acuity was minimally improved with use of the contact lens. 

It appears that the primary basis of the RO's proposed reduction was a finding in the September 2008 addendum to the July 2008 VA eye examination report that the Veteran's left eye visual acuity could be corrected to 20/40 with a contact lens.  However, the remainder of that addendum indicates that due to the Veteran's irregular cornea, resulting from his in-service injury, vision with this type of contact lens will often be inconsistent due to probable rotation of the soft contact lens.  This is wholly consistent with the VA outpatient treatment records showing that the Veteran reported having to constantly blink to keep the contact lens in place due to it slipping off (noted by VA treating eye professionals as due to the irregularly-shaped cornea).  Again, improvement of visual acuity to 20/40 for less than half the days of a week, and only for 3 to 4 hours at a time, is not an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Moreover, the record reflects that neither PRK surgery nor spectacle (glasses) use would be more favorable; the addendum also stated that spectacles would likely result in poor visual correction, and discomfort due to asymmetrical vision resulting from spectacle use.  Simply put, the Veteran's left eye visual acuity does not seem to be correctable.

Accordingly, the competent objective medical evidence establishes that the Veteran's left eye corneal laceration was, at the time of the December 2007 and March 2008 rating decisions proposing and effectuating the reduction in question respectively, so severe as to warrant the 30 percent rating.  Thus, the rating reduction was not proper, and the 30 percent rating must be restored. 


ORDER

The reduction of the rating for the Veteran's left eye corneal laceration, from 30 percent disabling to 10 percent disabling, was not proper; the 30 percent rating is restored effective January 1, 2009.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


